Citation Nr: 0112303	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.  He died on July [redacted], 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death. 


REMAND

The appellant and her representative contend that service 
connection is warranted for the cause of the veteran's death.  
The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated in service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).

As noted above, the veteran died on July [redacted], 1998.  The 
veteran's death certificate lists the cause of death as 
hemorrhagic fasciitis and generalized infection, due to or as 
a consequence of a fatty liver.

At the time of the veteran's death, he was service connected 
at a 10 percent evaluation for right leg varicose veins with 
ulcer.  Medical records dated from the 1980s and 1990s 
indicate that the veteran was also being treated for insulin-
dependent diabetes mellitus.  The veteran had also been 
treated at times in the past for respiratory alkalosis with 
compensated metabolic acidosis, sinusitis, ulcers in addition 
to the ulcer for which he was originally service connected in 
May 1979, bronchitis, a pilonidal cyst, and allergic contact 
dermatitis.

The service representative argues, on behalf of the 
appellant, that the veteran's service connected right side 
varicose veins with an ulcer caused the generalized infection 
which was listed on the veteran's death certificate as one of 
the causes of the veteran's death.  No  medical evidence to 
support such allegation has been submitted or identified.  

The Board notes that an autopsy report, dated July 11, 1998, 
does not contain any mention of any ulcers present on the 
veteran.  The only notation with regard to the veteran's 
lower extremities is a note that both shins showed multiple 
lesions which were purple in color.  However, again, the 
autopsy report does not refer to ulcers in any way.  That 
report lists the causes of the veteran's death as hemorrhagic 
fasciitis and generalized infection, and a markedly fatty 
liver.

Of particular note is the report of outpatient treatment 
dated February 1995 which indicates that the right venous 
stasis ulcer of the inner malleolus was completely healed 
after having been present for 16 years.  An outpatient 
treatment report dated July 1995, the latest medical evidence 
of record, indicates that the veteran had a recent admission 
for venous stasis ulcers of the right foot, that were now 
clean and healing.

Thus, there is no evidence of record indicating that the 
veteran, at the time of his death, suffered from any ulcers, 
infected or not, that might have caused the generalized 
infection which contributed to his death.

However, in this regard, the Board notes that recently 
Congress amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to reflect that VA has a duty 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

The Board notes that the appellant has never been properly 
informed of the type of evidence necessary to maintain her 
claim, such as a medical opinion linking her husband's death 
to service.  As such, the Board is of the opinion that this 
case must be remanded for compliance with the new law.
  
Further, as there is no medial evidence of record, other than 
the veteran's autopsy report, dated later than July 1995, as 
the veteran did not die until July 1998, and as the veteran, 
prior to July 1995, had been seen on a fairly regular basis 
at the VA Medical Center in Buffalo, N.Y., it seems likely 
that there are medical records available from the Buffalo VA 
Medical Center that have not been associated with the 
veteran's claims folder.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain outstanding medical records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other indicated development.

Further, the Board is of the opinion that a VA medical 
examiner should be given an opportunity to review the 
relevant evidence in the claims folder and provide an opinion 
as to the relationship, if any, between the veteran's 
hemorrhagic fasciitis, generalized infection, and fatty liver 
noted on the veteran's certificate of death (as the principal 
causes of his death) and the veteran's service connected 
right side varicose veins with an ulcer.  See Goss v. Brown, 
9 Vet. App. 109, 114 (1996).


As such, this case is REMANDED for the following development:

1. The RO should send a letter to the 
appellant informing her of the types 
of evidence it is necessary for her to 
submit in order to prevail on her 
claim of service connection for the 
cause of her husband's death.  The 
appellant should be provided with a 
reasonable amount of time to complete 
this request.  Evidence requested 
should include, but not be limited to, 
any medical reports linking the 
veteran's hemorrhagic fasciitis, 
generalized infection, or markedly 
fatty liver, to a disability incurred 
in or aggravated in service.  In the 
event the service representative has 
knowledge of any medical evidence 
which would tend to support the 
appellant's claim, such should be 
identified so that records can be 
obtained.  

2. The appellant should be asked to 
identify the names and addresses of 
any medical professionals, VA or 
private, who treated the veteran so 
that these records may be obtained and 
incorporated in the claims file.  Any 
records not previously obtained from 
the VA Medical Center in Buffalo, NY, 
should also be secured.  

3. After all the evidence noted above has 
been assembled, the RO should have an 
appropriate VA specialist review the 
claims folder, including a copy of 
this REMAND, and provide an opinion as 
to whether it is at least as likely as 
not that a disability of service 
origin, to include the veteran's 
service connected right side varicose 
veins with an ulcer, caused or 
contributed to his cause of death.  In 
providing such an opinion, the 
examiner should specify and address 
the nature and extent of the 
relationship, if any, between the 
veteran's service connected condition 
and his hemorrhagic fasciitis, 
generalized infection, or markedly 
fatty liver.  The complete rationale 
for all conclusions reached (to 
include citation, as necessary, to 
specific evidence in the record) 
should be set forth. 

4. The RO should review the physician's 
opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate 
this claim on appeal in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  The RO must 
review this claim on the merits, and 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

7. If the claim on appeal continues to be 
denied, the appellant and her 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



